Exhibit 10.7

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT

 

By

 

DaVita Inc.,

as Borrower

 

and

 

THE GUARANTORS PARTY HERETO

 

and

 

JPMorgan Chase Bank, N.A.,

as Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated as of October 5, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

PREAMBLE    1 RECITALS    1 AGREEMENT    2     ARTICLE I          DEFINITIONS
AND INTERPRETATION      SECTION 1.1.   DEFINITIONS    2 SECTION 1.2.  
INTERPRETATION    9 SECTION 1.3.   RESOLUTION OF DRAFTING AMBIGUITIES    9
SECTION 1.4.   PERFECTION CERTIFICATE    9     ARTICLE II          GRANT OF
SECURITY AND SECURED OBLIGATIONS      SECTION 2.1.   GRANT OF SECURITY INTEREST
   9 SECTION 2.2.   FILINGS    10     ARTICLE III          PERFECTION;
SUPPLEMENTS; FURTHER ASSURANCES;          USE OF PLEDGED COLLATERAL      SECTION
3.1.   DELIVERY OF CERTIFICATED SECURITIES COLLATERAL    11 SECTION 3.2.  
PERFECTION OF UNCERTIFICATED SECURITIES COLLATERAL    12 SECTION 3.3.  
FINANCING STATEMENTS AND OTHER FILINGS; MAINTENANCE OF PERFECTED SECURITY
INTEREST    12 SECTION 3.4.   OTHER ACTIONS    12 SECTION 3.5.   JOINDER OF
ADDITIONAL GUARANTORS    16 SECTION 3.6.   SUPPLEMENTS; FURTHER ASSURANCES    17
    ARTICLE IV          REPRESENTATIONS, WARRANTIES AND COVENANTS      SECTION
4.1.   TITLE    17

 

-i-



--------------------------------------------------------------------------------

         Page


--------------------------------------------------------------------------------

SECTION 4.2.   VALIDITY OF SECURITY INTEREST    18 SECTION 4.3.   DEFENSE OF
CLAIMS; TRANSFERABILITY OF PLEDGED COLLATERAL    18 SECTION 4.4.   OTHER
FINANCING STATEMENTS    18 SECTION 4.5.   CHIEF EXECUTIVE OFFICE; CHANGE OF
NAME; JURISDICTION OF ORGANIZATION    18 SECTION 4.6.   LOCATION OF INVENTORY
AND EQUIPMENT.    19 SECTION 4.7.   DUE AUTHORIZATION AND ISSUANCE    19 SECTION
4.8.   CONSENTS, ETC.    19 SECTION 4.9.   PLEDGED COLLATERAL    19
SECTION 4.10.   INSURANCE    19     ARTICLE V          CERTAIN PROVISIONS
CONCERNING SECURITIES COLLATERAL      SECTION 5.1.   PLEDGE OF ADDITIONAL
SECURITIES COLLATERAL    20 SECTION 5.2.   VOTING RIGHTS; DISTRIBUTIONS; ETC.   
20 SECTION 5.3.   DEFAULTS, ETC    21 SECTION 5.4.   CERTAIN AGREEMENTS OF
PLEDGORS AS ISSUERS AND HOLDERS OF EQUITY INTERESTS    22     ARTICLE VI       
  CERTAIN PROVISIONS CONCERNING INTELLECTUAL          PROPERTY COLLATERAL     
SECTION 6.1.   GRANT OF INTELLECTUAL PROPERTY LICENSE    22 SECTION 6.2.  
PROTECTION OF COLLATERAL AGENT’S SECURITY    22 SECTION 6.3.   AFTER-ACQUIRED
PROPERTY    23 SECTION 6.4.   LITIGATION    23     ARTICLE VII          CERTAIN
PROVISIONS CONCERNING RECEIVABLES      SECTION 7.1.   MAINTENANCE OF RECORDS   
24 SECTION 7.2.   LEGEND    24 SECTION 7.3.   MODIFICATION OF TERMS, ETC    25
SECTION 7.4.   COLLECTION    25

 

-ii-



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

     ARTICLE VIII           TRANSFERS      SECTION 8.1.    TRANSFERS OF PLEDGED
COLLATERAL    25      ARTICLE IX           REMEDIES      SECTION 9.1.   
REMEDIES    26 SECTION 9.2.    NOTICE OF SALE    27 SECTION 9.3.    WAIVER OF
NOTICE AND CLAIMS    28 SECTION 9.4.    CERTAIN SALES OF PLEDGED COLLATERAL   
28 SECTION 9.5.    NO WAIVER; CUMULATIVE REMEDIES    30 SECTION 9.6.    CERTAIN
ADDITIONAL ACTIONS REGARDING INTELLECTUAL PROPERTY    30      ARTICLE X       
   APPLICATION OF PROCEEDS      SECTION 10.1.    APPLICATION OF PROCEEDS    31  
   ARTICLE XI           MISCELLANEOUS      SECTION 11.1.    CONCERNING
COLLATERAL AGENT    31 SECTION 11.2.    COLLATERAL AGENT MAY PERFORM; COLLATERAL
AGENT APPOINTED ATTORNEY-IN-FACT    32 SECTION 11.3.    CONTINUING SECURITY
INTEREST; ASSIGNMENT    33 SECTION 11.4.    TERMINATION; RELEASE    33
SECTION 11.5.    MODIFICATION IN WRITING    34 SECTION 11.6.    NOTICES    34
SECTION 11.7.    GOVERNING LAW, CONSENT TO JURISDICTION AND SERVICE OF PROCESS;
WAIVER OF JURY TRIAL    34 SECTION 11.8.    SEVERABILITY OF PROVISIONS    34
SECTION 11.9.    EXECUTION IN COUNTERPARTS    34 SECTION 11.10.    BUSINESS DAYS
   35 SECTION 11.11.    NO CREDIT FOR PAYMENT OF TAXES OR IMPOSITION    35
SECTION 11.12.    NO CLAIMS AGAINST COLLATERAL AGENT    35 SECTION 11.13.    NO
RELEASE    35 SECTION 11.14.    OBLIGATIONS ABSOLUTE    35

 

-iii-



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

SIGNATURES    S-1 EXHIBIT 1    Form of Issuer’s Acknowledgment      EXHIBIT 2   
Form of Securities Pledge Amendment      EXHIBIT 3    Form of Joinder Agreement
     EXHIBIT 4    Form of Control Agreement Concerning Securities Accounts     
EXHIBIT 5    Form of Control Agreement Concerning Deposit Accounts      EXHIBIT
6    Form of Copyright Security Agreement      EXHIBIT 7    Form of Patent
Security Agreement      EXHIBIT 8    Form of Trademark Security Agreement     

 

-iv-



--------------------------------------------------------------------------------

SECURITY AGREEMENT

 

This SECURITY AGREEMENT dated as of October 5, 2005 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) is made by DaVita Inc., a Delaware
corporation (the “Borrower”), and the Guarantors from to time to time party
hereto (the “Guarantors”), as pledgors, assignors and debtors (the Borrower,
together with the Guarantors, in such capacities and together with any
successors in such capacities, the “Pledgors,” and each, a “Pledgor”), in favor
of JPMorgan Chase Bank, N.A., in its capacity as collateral agent pursuant to
the Credit Agreement (as hereinafter defined), as pledgee, assignee and secured
party (in such capacities and together with any successors in such capacities,
the “Collateral Agent”).

 

R E C I T A L S :

 

A. The Borrower, the Guarantors, the Collateral Agent and the lending
institutions listed therein (the “Lenders”) have, in connection with the
execution and delivery of this Agreement, entered into that certain credit
agreement, dated as of October 5, 2005 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
which term shall also include and refer to any increase in the amount of
indebtedness under the Credit Agreement and any refinancing or replacement of
the Credit Agreement (whether under a bank facility, securities offering or
otherwise) or one or more successor or replacement facilities whether or not
with a different group of agents or lenders (whether under a bank facility,
securities offering or otherwise) and whether or not with different obligors
upon the Administrative Agent’s acknowledgment of the termination of the
predecessor Credit Agreement).

 

B. Each Guarantor has, pursuant to the Credit Agreement, unconditionally
guaranteed the Secured Obligations.

 

C. The Borrower and each Guarantor will receive substantial benefits from the
execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.

 

D. This Agreement is given by each Pledgor in favor of the Collateral Agent for
the benefit of the Secured Parties (as hereinafter defined) to secure the
payment and performance of all of the Secured Obligations.

 

F. It is a condition to (i) the obligations of the Lenders to make the Loans
under the Credit Agreement and (ii) the obligations of the Issuing Lender to
issue Letters of Credit and (iii) the performance of the obligations of the
Secured Parties under Specified Swap Agreements and Operating Indebtedness
Agreements that constitute Secured Obligations that each Pledgor execute and
deliver the applicable Loan Documents, including this Agreement.



--------------------------------------------------------------------------------

A G R E E M E N T :

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

SECTION 1.1. Definitions.

 

(a) Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC; provided that in any event, the following terms shall have
the meanings assigned to them in the UCC:

 

“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”; “Letters of
Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “ Records”; “Securities
Account”; “Securities Intermediary”; “Security Entitlement”; “Supporting
Obligations”; and “Tangible Chattel Paper.”

 

(b) Terms used but not otherwise defined herein that are defined in the Credit
Agreement shall have the meanings given to them in the Credit Agreement.
Sections 1.3 and 1.5 of the Credit Agreement shall apply herein mutatis
mutandis.

 

(c) The following terms shall have the following meanings:

 

“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.

 

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, or any other
law of the United States that from time to time provides a uniform system of
bankruptcy laws.

 

“Borrower” shall have the meaning assigned to such term in the Preamble hereof.

 

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.

 

-2-



--------------------------------------------------------------------------------

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Pledged Collateral and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.

 

“Commodity Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Administrative Agent establishing the
Collateral Agent’s Control with respect to any Commodity Account.

 

“Contracts” shall mean, collectively, with respect to each Pledgor, the
Acquisition Documents, all sale, service, performance, equipment or property
lease contracts, agreements and grants and all other contracts, agreements or
grants (in each case, whether written or oral, or third party or intercompany),
between such Pledgor and any third party, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof.

 

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC, and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9-106 of the UCC.

 

“Control Agreements” shall mean, collectively, the Deposit Account Control
Agreement, the Securities Account Control Agreement and the Commodity Account
Control Agreement.

 

“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

 

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 6 hereto.

 

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

 

“Deposit Account Control Agreement” shall mean an agreement substantially in the
form of Exhibit 5 hereto or such other form that is reasonably satisfactory to
the Collateral Agent establishing the Collateral Agent’s Control with respect to
any Deposit Account.

 

-3-



--------------------------------------------------------------------------------

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor,
(i) all “deposit accounts” as such term is defined in the UCC and in any event
shall include the LC Account and all accounts and sub-accounts relating to any
of the foregoing accounts and (ii) all cash, funds, checks, notes and
instruments from time to time on deposit in any of the accounts or sub-accounts
described in clause (i) of this definition.

 

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

 

“Excluded Property” shall mean

 

(a) any permit or license issued by a Governmental Authority to any Pledgor or
any agreement, Contract or Intellectual Property License, including any
agreement with a Govermental Authority, to which any Pledgor is a party, in each
case, only to the extent and for so long as the terms of such permit, license,
Contract or Intellectual Property License or any Requirement of Law applicable
thereto, validly prohibit the creation by such Pledgor of a security interest in
such permit, license, Contract or Intellectual Property License in favor of the
Collateral Agent (after giving effect to Sections 9-406(d), 9-407(a), 9-408(a)
or 9-409 of the UCC (or any successor provision or provisions) or any other
applicable law),

 

(b) Real Property or Equipment owned by any Pledgor on the date hereof or
hereafter acquired that is subject to a Lien securing Debt incurred pursuant to
Section 7.2(e) of the Credit Agreement or Capitalized Lease Obligation permitted
to be incurred pursuant to the provisions of the Credit Agreement if the
contract or other agreement in which such Lien is granted (or the documentation
providing for such Debt incurred pursuant to Section 7.2(e) of the Credit
Agreement or Capitalized Lease Obligation) validly prohibits the creation of any
other Lien on such Real Property or Equipment, and

 

(c) for 180 days after the Closing Date only (or such longer period to which the
Collateral Agent may agree in its sole discretion), any assets or property
required to be sold or divested pursuant to Section 7.5(j) of the Credit
Agreement;

 

provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause
(a), (b) or (c) (unless such Proceeds, substitutions or replacements would
constitute Excluded Property referred to in clause (a) or (b)).

 

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including

 

-4-



--------------------------------------------------------------------------------

indemnification rights and remedies, and claims for damages or other relief
pursuant to or in respect of any Contract), (ii) all know-how and warranties
relating to any of the Pledged Collateral or the Mortgaged Property, (iii) any
and all other rights, claims, choses-in-action and causes of action of such
Pledgor against any other person and the benefits of any and all collateral or
other security given by any other person in connection therewith, (iv) all
guarantees, endorsements and indemnifications on, or of, any of the Pledged
Collateral or any of the Mortgaged Property, (v) all lists, books, records,
correspondence, ledgers, printouts, files (whether in printed form or stored
electronically), tapes and other papers or materials containing information
relating to any of the Pledged Collateral or any of the Mortgaged Property,
including all customer or tenant lists, identification of suppliers, data,
plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Pledgor’s operations or
any of the Pledged Collateral or any of the Mortgaged Property and all media in
which or on which any of the information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data, (vi) all licenses,
consents, permits, variances, certifications, authorizations and approvals,
however characterized, now or hereafter acquired or held by such Pledgor,
including building permits, certificates of occupancy, environmental
certificates, industrial permits or licenses and certificates of operation and
(vii) all rights to reserves, deferred payments, deposits, refunds,
indemnification of claims and claims for tax or other refunds against any
Governmental Authority.

 

“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with
(i) the use of and symbolized by any Trademark or Intellectual Property License
with respect to any Trademark in which such Pledgor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Pledgor’s business.

 

“Government Reimbursement Programs” shall mean the Medicare programs and the
Medicaid programs and Tricare programs in which the Pledgors participate
(together with their respective intermediaries or carriers).

 

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

 

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

 

-5-



--------------------------------------------------------------------------------

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.

 

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Patent, Trademark or Copyright or any other
patent, trademark or copyright, whether such Pledgor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.

 

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 11 to the Perfection Certificate and intercompany
notes hereafter acquired by such Pledgor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

 

“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.

 

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 3 hereto.

 

“LC Account” shall mean any account established and maintained in accordance
with the provisions of Section 3.10 of the Credit Agreement and all property
from time to time on deposit in such LC Account.

 

“Lenders” shall have the meaning assigned to such term in Recital A hereof.

 

“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is material (i) to the use and operation of the Pledged
Collateral or Mortgaged Property or (ii) to the business, results of operations,
prospects or condition, financial or otherwise, of any Pledgor.

 

“Mortgaged Property” shall have the meaning assigned to such term in the
Mortgages.

 

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in the United States
or any other country or any political sub-

 

-6-



--------------------------------------------------------------------------------

division thereof), together with any and all (i) rights and privileges arising
under applicable law with respect to such Pledgor’s use of any patents,
(ii) inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part thereof
and amendments thereto, (iv) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.

 

“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 7 hereto.

 

“Perfection Certificate” shall mean that certain perfection certificate dated
October 5, 2005 executed and delivered by each Pledgor in favor of the
Collateral Agent for the benefit of the Secured Parties, and each other
Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Collateral Agent) executed and delivered by the applicable
Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties contemporaneously with the execution and delivery of each Joinder
Agreement executed in accordance with Section 3.5 hereof, in each case, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the Credit Agreement or upon the request of
the Collateral Agent.

 

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

 

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

 

“Pledged Securities” shall mean, collectively, with respect to each Pledgor,
(i) all issued and outstanding Capital Stock of each issuer set forth on
Schedule 10(a) to the Perfection Certificate as being owned by such Pledgor and
all options, warrants, rights, agreements and additional Capital Stock of
whatever class of any such issuer acquired by such Pledgor (including by
issuance), together with all rights, privileges, authority and powers of such
Pledgor relating to such Capital Stock in each such issuer or under any
Constitutive Document of each such issuer, and the certificates, instruments and
agreements representing such Capital Stock and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
such Capital Stock, (ii) all Capital Stock of any Subsidiary, which Capital
Stock is hereafter acquired by such Pledgor (including by issuance) and all
options, warrants, rights, agreements and additional Capital Stock of whatever
class of any such Subsidiary acquired by such Pledgor (including by issuance),
together with all rights, privileges, authority and powers of such Pledgor
relating to such Capital Stock or under any Constitutive Document of any such
Subsidiary, and the certificates, instruments and agreements representing such
Capital Stock and any and all interest of such Pledgor in the entries on the
books of any financial intermediary pertaining to such Capital Stock, from time
to time acquired by such Pledgor in any manner, and (iii) all Capital Stock
issued in respect of the Capital Stock referred to in clause (i) or (ii) upon
any consolidation

 

-7-



--------------------------------------------------------------------------------

or merger of any issuer of such Capital Stock; provided, however, that Pledged
Securities shall not include any Capital Stock (i) which is not required to be
pledged pursuant to Section 6.12(b) of the Credit Agreement, (ii) which cannot
be pledged pursuant to the terms of the issuer’s Constitutive Documents as they
exist on the Closing Date or (iii) of any Special Purpose Receivables Subsidiary
to the extent all of its activities are permitted by and in compliance with the
Credit Agreement.

 

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

 

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) Instruments and (v) to the extent not otherwise covered above,
all other rights to payment, whether or not earned by performance, for goods or
other property sold, leased, licensed, assigned or otherwise disposed of, or
services rendered or to be rendered, regardless of how classified under the UCC
together with all of Grantors’ rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Records relating thereto.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders, each Operating Lender and each
party to a Specified Swap Agreement (other than any Group Member) if, in the
case of any person not already a party to the Credit Agreement, such person
executes and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such person
(i) appoints the Collateral Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Sections 11.5, 11.11
and 11.12 of the Credit Agreement and as if the fair market value of its Secured
Obligations constituted Loans under the Credit Agreement.

 

“Securities Account Control Agreement” shall mean an agreement substantially in
the form of Exhibit 4 hereto or such other form that is reasonably satisfactory
to the Collateral Agent establishing the Collateral Agent’s Control with respect
to any Securities Account.

 

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

 

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.

 

-8-



--------------------------------------------------------------------------------

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 8 hereto.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

 

SECTION 1.2. Interpretation. The rules of interpretation specified in the Credit
Agreement (including Section 1.3 thereof) shall be applicable to this Agreement.

 

SECTION 1.3. Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Collateral Agent) shall not be employed in the interpretation hereof.

 

SECTION 1.4. Perfection Certificate. The Collateral Agent and each Secured Party
agree that the Perfection Certificate and all descriptions of Pledged
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

 

ARTICLE II

 

GRANT OF SECURITY AND SECURED OBLIGATIONS

 

SECTION 2.1. Grant of Security Interest. As collateral security for the payment
and performance in full of all the Secured Obligations, each Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Pledged Collateral”):

 

  (i) all Accounts;

 

  (ii) all Equipment, Goods, Inventory and Fixtures;

 

  (iii) all Documents, Instruments and Chattel Paper;

 

-9-



--------------------------------------------------------------------------------

  (iv) all Letters of Credit and Letter-of-Credit Rights;

 

  (v) all Securities Collateral;

 

  (vi) all Investment Property;

 

  (vii) all Intellectual Property Collateral;

 

  (viii) the Commercial Tort Claims described on Schedule 13 to the Perfection
Certificate;

 

  (ix) all General Intangibles;

 

  (x) all Money and all Deposit Accounts;

 

  (xi) all Supporting Obligations;

 

  (xii) all books and records relating to the Pledged Collateral; and

 

  (xiii) to the extent not covered by clauses (i) through (xii) of this
sentence, all other personal property of such Pledgor, whether tangible or
intangible, other than Capital Stock that does not constitute Pledged Securities
and all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

 

Notwithstanding anything to the contrary contained in clauses (i) through
(xiii) above, the security interest created by this Agreement shall not extend
to, and the term “Pledged Collateral” shall not include, any Excluded Property
and (i) the Pledgors shall from time to time at the request of the Collateral
Agent give to the extent feasible without undue effort or expense (a) written
notice to the Collateral Agent identifying in reasonable detail the Excluded
Property and (b) provide to the Collateral Agent such other information
regarding the Excluded Property as the Collateral Agent may reasonably request
and (ii) from and after the Closing Date, no Pledgor shall permit to become
effective in any document creating, governing or providing for any permit,
license or agreement a provision that would prohibit the creation of a Lien on
such permit, license or agreement in favor of the Collateral Agent unless such
Pledgor believes, in its reasonable judgment, that such prohibition is usual and
customary in transactions of such type, or is necessary for such Pledgor to
obtain the same.

 

SECTION 2.2. Filings. (a) Each Pledgor hereby irrevocably authorizes the
Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment relating to the Pledged Collateral, including (i)

 

-10-



--------------------------------------------------------------------------------

whether such Pledgor is an organization, the type of organization and any
organizational identification number issued to such Pledgor, (ii) any financing
or continuation statements or other documents without the signature of such
Pledgor where permitted by law, including the filing of a financing statement
describing the Pledged Collateral as “all assets now owned or hereafter acquired
by the Pledgor or in which Pledgor otherwise has rights” and (iii) in the case
of a financing statement filed as a fixture filing or covering Pledged
Collateral constituting minerals or the like to be extracted or timber to be
cut, a sufficient description of the real property to which such Pledged
Collateral relates. Each Pledgor agrees to provide all information described in
the immediately preceding sentence to the Collateral Agent promptly upon request
by the Collateral Agent.

 

(b) Each Pledgor hereby ratifies its authorization for the Collateral Agent to
file in any relevant jurisdiction any financing statements relating to the
Pledged Collateral if filed prior to the date hereof.

 

(c) Each Pledgor hereby further authorizes the Collateral Agent to file filings
with the United States Patent and Trademark Office or United States Copyright
Office (or any successor office or any similar office in any other country),
including this Agreement, the Copyright Security Agreement, the Patent Security
Agreement and the Trademark Security Agreement, or other documents for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by such Pledgor hereunder, without the signature of
such Pledgor, and naming such Pledgor, as debtor, and the Collateral Agent, as
secured party.

 

ARTICLE III

 

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

 

SECTION 3.1. Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Collateral Agent in suitable form for transfer
by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Collateral Agent has a perfected first priority
security interest therein. Each Pledgor hereby agrees that all certificates,
agreements or instruments representing or evidencing Securities Collateral
acquired by such Pledgor after the date hereof shall by the applicable date
specified in Section 6.12 of the Credit Agreement be delivered to and held by or
on behalf of the Collateral Agent pursuant hereto. All certificated Securities
Collateral shall be in suitable form for transfer by delivery or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Collateral Agent. The Collateral Agent
shall have the right, at any time upon the occurrence and during the continuance
of any Event of Default, to endorse, assign or otherwise transfer to or to
register in the name of the Collateral Agent or any of its nominees or endorse
for negotiation any or all of the Securities Collateral, without any indication
that such Securities Collateral is subject to

 

-11-



--------------------------------------------------------------------------------

the security interest hereunder. In addition, upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the right at
any time to exchange certificates representing or evidencing Securities
Collateral for certificates of smaller or larger denominations.

 

SECTION 3.2. Perfection of Uncertificated Securities Collateral. Each Pledgor
represents and warrants that the Collateral Agent has a perfected first priority
security interest in all uncertificated Pledged Securities pledged by it
hereunder that are in existence on the date hereof. Each Pledgor hereby agrees
that if any of the Pledged Securities are at any time not evidenced by
certificates of ownership, then each applicable Pledgor shall, to the extent
permitted by applicable law, (i) cause the issuer to execute and deliver to the
Collateral Agent an acknowledgment of the pledge of such Pledged Securities
substantially in the form of Exhibit 1 hereto, (ii) if necessary or desirable to
perfect a security interest in such Pledged Securities, cause such pledge to be
recorded on the equityholder register or the books of the issuer, execute any
customary pledge forms or other documents necessary or appropriate to complete
the pledge and give the Collateral Agent the right to transfer such Pledged
Securities under the terms hereof, (iii) upon reasonable request by the
Collateral Agent, provide to the Collateral Agent an opinion of counsel, in form
and substance reasonably satisfactory to the Collateral Agent, confirming such
pledge and perfection thereof, and (iv) after the occurrence and during the
continuance of any Event of Default, upon request by the Collateral Agent,
(A) to the extent such Pledgor has the ability to do so, cause the Constitutive
Documents of such issuer to be amended to provide that such Pledged Securities
shall be treated as “securities” for purposes of the UCC and (B) cause such
Pledged Securities to become certificated and delivered to the Collateral Agent
in accordance with the provisions of Section 3.1.

 

SECTION 3.3. Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor represents and warrants that all financing
statements, agreements, instruments and other documents necessary to perfect the
security interest granted by it to the Collateral Agent in respect of the
Pledged Collateral have been delivered to the Collateral Agent in completed and,
to the extent necessary or appropriate, duly executed form for filing in each
governmental, municipal or other office specified in Schedule 7 to the
Perfection Certificate. Each Pledgor agrees that at the sole cost and expense of
the Pledgors, such Pledgor will maintain the security interest created by this
Agreement in the Pledged Collateral as a perfected first priority security
interest subject only to Permitted Collateral Liens.

 

SECTION 3.4. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Pledged Collateral:

 

(a) Instruments and Tangible Chattel Paper. As of the date hereof, no amounts
payable under or in connection with any of the Pledged Collateral are evidenced
by any Instrument or Tangible Chattel Paper other than such Instruments and
Tangible Chattel Paper listed in Schedule 11 to the Perfection Certificate. Each
Instrument and

 

-12-



--------------------------------------------------------------------------------

each item of Tangible Chattel Paper listed in Schedule 11 to the Perfection
Certificate has been properly endorsed, assigned and delivered to the Collateral
Agent, accompanied by instruments of transfer or assignment duly executed in
blank. If any amount then payable under or in connection with any of the Pledged
Collateral shall be evidenced by any Instrument or Tangible Chattel Paper, and
such amount, together with all amounts payable evidenced by any Instrument or
Tangible Chattel Paper not previously delivered to the Collateral Agent exceeds
$2,000,000 in the aggregate for all Pledgors, the Pledgor acquiring such
Instrument or Tangible Chattel Paper shall promptly (but in any event within
five days after receipt thereof) endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time specify.

 

(b) Deposit Accounts. As of the date hereof, no Pledgor has any Deposit Accounts
other than the accounts listed in Schedule 14 to the Perfection Certificate. The
Collateral Agent has a first priority security interest in each such Deposit
Account, which security interest is perfected by Control (except for those
Deposit Accounts (the “Excluded Accounts”) (i) for which Control is prohibited
by Governmental Authority so long as the balance of each such Deposit Account is
swept daily to a Deposit Account subject to the Collateral Agent’s Control,
(ii) the available balance of which is swept daily to a Deposit Account subject
to the Collateral Agent’s Control or (iii) the balance of which is not swept
daily to a Deposit Account subject to the Collateral Agent’s Control and which,
in the aggregate, contain no more than 15% of total cash of Borrower and its
Subsidiaries at any time); provided that Deposit Accounts of the Acquired
Business and its Subsidiaries shall not be included within this representation
or in any calculations included herein until 90 days after the Closing Date (or
such later date as is determined by the Collateral Agent in its sole
discretion). No Pledgor shall change the instructions directing the daily sweep
of amounts in the Excluded Accounts to Deposit Accounts subject to the
Collateral Agent’s Control. No Pledgor shall hereafter establish and maintain
any Deposit Account unless (1) it shall have given the Collateral Agent 30 days’
prior written notice of its intention to establish such new Deposit Account with
a Bank, (2) such Bank shall be reasonably acceptable to the Collateral Agent,
(3) other than in the case of an Excluded Account, such Bank and such Pledgor
shall have duly executed and delivered to the Collateral Agent a Deposit Account
Control Agreement with respect to such Deposit Account and (4) in the case of an
Excluded Account referenced in clause (i) or (ii) of the definition thereof, the
Pledgor shall have issued sweep instructions directing the bank to sweep funds
from the Excluded Account to a Deposit Account subject to the Collateral Agent’s
Control. The Collateral Agent agrees with each Pledgor that the Collateral Agent
shall not give any instructions directing the disposition of funds from time to
time credited to any Deposit Account or withhold any withdrawal rights from such
Pledgor with respect to funds from time to time credited to any Deposit Account
unless an Event of Default has occurred and is continuing. The provisions of
this Section 3.4(b) shall not apply to the LC Account or to any other Deposit
Accounts for which the Collateral Agent is the Bank. No Pledgor shall grant
Control of any Deposit Account to any person other than the Collateral Agent. No
Pledgor shall revise or revoke any instructions to a Bank under any Deposit
Account Control Agreement without the written consent of the Collateral Agent.

 

-13-



--------------------------------------------------------------------------------

(c) Investment Property. (i) As of the date hereof, no Pledgor has any
Securities Accounts or Commodity Accounts other than those listed in Schedule 14
to the Perfection Certificate. The Collateral Agent has a first priority
security interest in each such Securities Account and Commodity Account, which
security interest is perfected by Control. No Pledgor shall hereafter establish
and maintain any Securities Account or Commodity Account with any Securities
Intermediary or Commodity Intermediary unless (1) it shall have given the
Collateral Agent 30 days’ prior written notice of its intention to establish
such new Securities Account or Commodity Account with such Securities
Intermediary or Commodity Intermediary, (2) such Securities Intermediary or
Commodity Intermediary shall be reasonably acceptable to the Collateral Agent
and (3) such Securities Intermediary or Commodity Intermediary, as the case may
be, and such Pledgor shall have duly executed and delivered a Control Agreement
with respect to such Securities Account or Commodity Account, as the case may
be. Each Pledgor shall accept any cash and Investment Property in trust for the
benefit of the Collateral Agent and within one (1) Business Day of actual
receipt thereof, deposit any and all Investment Property (other than any
Investment Property pledged or to be pledged pursuant to clauses (ii)(1),
(iii)(1) or (iii)(3) below) received by it into a Securities Account subject to
Collateral Agent’s Control. The Collateral Agent agrees with each Pledgor that
the Collateral Agent shall not give any Entitlement Orders or instructions or
directions to any issuer of uncertificated securities, Securities Intermediary
or Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by such Pledgor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such investment and
withdrawal rights, would occur. The provisions of this Section 3.4(c) shall not
apply to any Financial Assets credited to a Securities Account for which the
Collateral Agent is the Securities Intermediary. No Pledgor shall grant Control
over any Investment Property owned by such Pledgor to any person other than the
Collateral Agent.

 

(ii) If any Pledgor shall at any time hold or acquire any certificated
securities constituting Investment Property, such Pledgor shall by the
applicable date specified in Section 6.12 of the Credit Agreement (1) endorse,
assign and deliver the same to the Collateral Agent, accompanied by such
instruments of transfer or assignment duly executed in blank, all in form and
substance reasonably satisfactory to the Collateral Agent or (2) deliver such
securities into a Securities Account with respect to which a Securities Account
Control Agreement is in effect in favor of the Collateral Agent.

 

(iii) If any Pledgor shall at any time own or acquire, directly or through a
nominee, any uncertificated securities constituting Investment Property, such
Pledgor shall by the applicable date specified in Section 6.12 of the Credit
Agreement notify the Collateral Agent thereof and pursuant to an agreement in
form and substance satisfactory to the Collateral Agent, either (1) cause the
issuer to agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Pledgor or

 

-14-



--------------------------------------------------------------------------------

such nominee, (2) cause a Security Entitlement with respect to such
uncertificated security to be held in a Securities Account with respect to which
the Collateral Agent has Control or (3) arrange for the Collateral Agent to
become the registered owner of such securities.

 

(iv) As between the Collateral Agent and the Pledgors, the Pledgors shall bear
the investment risk with respect to the Investment Property and Pledged
Securities, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged Securities, whether in the possession of, or
maintained as a Security Entitlement or deposit by, or subject to the Control
of, the Collateral Agent, a Securities Intermediary, a Commodity Intermediary,
any Pledgor or any other person.

 

(d) Electronic Chattel Paper and Transferable Records. As of the date hereof, no
amount under or in connection with any of the Pledged Collateral is evidenced by
any Electronic Chattel Paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction) other than such Electronic
Chattel Paper and transferable records listed in Schedule 11 to the Perfection
Certificate. If any amount payable under or in connection with any of the
Pledged Collateral shall be evidenced by any Electronic Chattel Paper or any
transferable record, the Pledgor acquiring such Electronic Chattel Paper or
transferable record shall promptly notify the Collateral Agent thereof and shall
take such action as the Collateral Agent may reasonably request to vest in the
Collateral Agent control of such Electronic Chattel Paper under Section 9-105 of
the UCC or control under Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The requirement in the preceding sentence shall not
apply to the extent that such amount, together with all amounts payable
evidenced by Electronic Chattel Paper or any transferable record in which the
Collateral Agent has not been vested control within the meaning of the statutes
described in the immediately preceding sentence, does not exceed $1,000,000 in
the aggregate for all Pledgors. The Collateral Agent agrees with such Pledgor
that the Collateral Agent will arrange, pursuant to procedures satisfactory to
the Collateral Agent and so long as such procedures will not result in the
Collateral Agent’s loss of control, for the Pledgor to make alterations to the
Electronic Chattel Paper or transferable record permitted under Section 9-105 of
the UCC or, as the case may be, Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or Section 16 of the Uniform Electronic
Transactions Act for a party in control to allow without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by such Pledgor with respect to such Electronic Chattel
Paper or transferable record.

 

(e) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary under a
Letter of Credit now or hereafter issued, such Pledgor shall promptly notify the
Collateral Agent thereof and such Pledgor shall, at the request of the
Collateral Agent, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either

 

-15-



--------------------------------------------------------------------------------

(i) arrange for the issuer and any confirmer of such Letter of Credit to consent
to an assignment to the Collateral Agent of the proceeds of any drawing under
the Letter of Credit or (ii) arrange for the Collateral Agent to become the
transferee beneficiary of such Letter of Credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the Letter of
Credit are to be applied as provided in the Credit Agreement. The actions in the
preceding sentence shall not be required to the extent that the amount of any
such Letter of Credit, together with the aggregate amount of all other Letters
of Credit for which the actions described above in clauses (i) and (ii) have not
been taken, does not exceed $5,000,000 in the aggregate for all Pledgors.

 

(f) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 13 to the Perfection Certificate. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim, such Pledgor shall immediately
notify the Collateral Agent in a writing signed by such Pledgor of the brief
details thereof and grant to the Collateral Agent in such writing a security
interest therein and in the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Collateral Agent. The requirement in the preceding sentence shall not
apply to the extent that the amount of such Commercial Tort Claim, together with
the amount of all other Commercial Tort Claims held by any Pledgor in which the
Collateral Agent does not have a security interest, does not exceed $5,000,000
in the aggregate for all Pledgors.

 

(g) Motor Vehicles. Upon the request of the Collateral Agent, each Pledgor shall
deliver to the Collateral Agent originals of the certificates of title or
ownership for the motor vehicles (and any other Equipment covered by
certificates of title or ownership) owned by it, with the Collateral Agent
listed as lienholder therein. Such requirement shall not apply if any such motor
vehicle (or any such other Equipment) is valued at less than $100,000, provided
that the aggregate value of all motor vehicles (and such Equipment) as to which
any Pledgor has not delivered a certificate of title or ownership is less than
$5,000,000.

 

SECTION 3.5. Joinder of Additional Guarantors. The Pledgors shall cause each
Subsidiary of the Borrower which, from time to time, after the date hereof shall
be required to pledge any assets to the Collateral Agent for the benefit of the
Secured Parties pursuant to the provisions of the Credit Agreement, (a) to
execute and deliver to the Collateral Agent (i) a Joinder Agreement
substantially in the form of Exhibit 3 hereto by the applicable date specified
in Section 6.12 of the Credit Agreement and (ii) at such time a Perfection
Certificate or (b) in the case of a Subsidiary organized outside of the United
States required to pledge any assets to the Collateral Agent, to execute and
deliver to the Collateral Agent such documentation as the Collateral Agent shall
reasonably request and, in each case with respect to clauses (a) and (b) above,
upon such execution and delivery, such Subsidiary shall constitute a “Guarantor”
and a “Pledgor” for all purposes hereunder with the same force and effect as if
originally named as a Guarantor and Pledgor herein. The execution and delivery
of such Joinder Agreement shall not require the consent of any Pledgor
hereunder. The rights and obligations of each Pledgor hereunder shall remain in
full force and effect notwithstanding the addition of any new Guarantor and
Pledgor as a party to this Agreement.

 

-16-



--------------------------------------------------------------------------------

SECTION 3.6. Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Collateral Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Collateral Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Pledged Collateral as provided
herein and the rights and interests granted to the Collateral Agent hereunder,
to carry into effect the purposes hereof or better to assure and confirm the
validity, enforceability and priority of the Collateral Agent’s security
interest in the Pledged Collateral or permit the Collateral Agent to exercise
and enforce its rights, powers and remedies hereunder with respect to any
Pledged Collateral, including the filing of financing statements, continuation
statements and other documents (including this Agreement) under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction with
respect to the security interest created hereby and the execution and delivery
of Control Agreements, all in form reasonably satisfactory to the Collateral
Agent and in such offices (including the United States Patent and Trademark
Office and the United States Copyright Office) wherever required by law to
perfect, continue and maintain the validity, enforceablity and priority of the
security interest in the Pledged Collateral as provided herein and to preserve
the other rights and interests granted to the Collateral Agent hereunder, as
against third parties, with respect to the Pledged Collateral. Without limiting
the generality of the foregoing, each Pledgor shall make, execute, endorse,
acknowledge, file or refile and/or deliver to the Collateral Agent from time to
time upon reasonable request by the Collateral Agent such lists, schedules,
descriptions and designations of the Pledged Collateral, copies of warehouse
receipts, receipts in the nature of warehouse receipts, bills of lading,
documents of title, vouchers, invoices, schedules, confirmatory assignments,
supplements, additional security agreements, conveyances, financing statements,
transfer endorsements, powers of attorney, certificates, reports and other
assurances or instruments as the Collateral Agent shall reasonably request. If
an Event of Default has occurred and is continuing, the Collateral Agent may
institute and maintain, in its own name or in the name of any Pledgor, such
suits and proceedings as the Collateral Agent may be advised by counsel shall be
necessary or expedient to prevent any impairment of the security interest in or
the perfection thereof in the Pledged Collateral. All of the foregoing shall be
at the sole cost and expense of the Pledgors.

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Each Pledgor represents, warrants and covenants as follows:

 

SECTION 4.1. Title. Except for the security interest granted to the Collateral
Agent for the ratable benefit of the Secured Parties pursuant to this Agreement
and Permitted Liens, such Pledgor owns and has rights and, as to Pledged
Collateral acquired by it from time to

 

-17-



--------------------------------------------------------------------------------

time after the date hereof, will own and have rights in each item of Pledged
Collateral pledged by it hereunder, free and clear of any and all Liens or
claims of others other than as permitted under Section 7.1 of the Credit
Agreement. In addition, no Liens or claims exist on the Securities Collateral,
other than as permitted by Section 7.1 of the Credit Agreement.

 

SECTION 4.2. Validity of Security Interest. The security interest in and Lien on
the Pledged Collateral granted to the Collateral Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all the Pledged Collateral securing the payment and performance of the Secured
Obligations, and (b) subject to the filings and other actions described in
Schedule 7 to the Perfection Certificate (to the extent required to be listed on
the schedules to the Perfection Certificate as of the date this representation
is made or deemed made), a perfected security interest in all the Pledged
Collateral. The security interest and Lien granted to the Collateral Agent for
the benefit of the Secured Parties pursuant to this Agreement in and on the
Pledged Collateral will at all times constitute a perfected, continuing security
interest therein, prior to all other Liens on the Pledged Collateral except for
Permitted Collateral Liens.

 

SECTION 4.3. Defense of Claims; Transferability of Pledged Collateral. Subject
to Section 6.3 of the Credit Agreement, each Pledgor shall, at its own cost and
expense, defend title to the Pledged Collateral pledged by it hereunder and the
security interest therein and Lien thereon granted to the Collateral Agent and
the priority thereof against all claims and demands of all persons, at its own
cost and expense, at any time claiming any interest therein adverse to the
Collateral Agent or any other Secured Party other than Permitted Collateral
Liens. There is no agreement, order, judgment or decree, and no Pledgor shall
enter into any agreement or take any other action, that would restrict the
transferability of any of the Pledged Collateral or otherwise impair or conflict
with such Pledgor’s obligations or the rights of the Collateral Agent hereunder
other than actions or agreements granting customary rights to others in the
ordinary course of business.

 

SECTION 4.4. Other Financing Statements. It has not filed, nor authorized any
third party to file (nor will there be), any valid or effective financing
statement (or similar statement, instrument of registration or public notice
under the law of any jurisdiction) covering or purporting to cover any interest
of any kind in the Pledged Collateral, except such as have been filed in favor
of the Collateral Agent pursuant to this Agreement or in favor of any holder of
a Permitted Collateral Lien or with respect to such Permitted Collateral Lien or
financing statements or public notices relating to the termination statements
listed on Schedule 9 to the Perfection Certificate. No Pledgor shall execute,
authorize or permit to be filed in any public office any financing statement (or
similar statement, instrument of registration or public notice under the law of
any jurisdiction) relating to any Pledged Collateral, except financing
statements and other statements and instruments filed or to be filed in respect
of and covering the security interests granted by such Pledgor to the holder of
the Permitted Liens and Liens described on Schedule 7.1(c) to the Credit
Agreement.

 

SECTION 4.5. Chief Executive Office; Change of Name; Jurisdiction of
Organization. The Collateral Agent may rely on advice of counsel as to whether
any or all UCC

 

-18-



--------------------------------------------------------------------------------

financing statements of the Pledgors need to be amended as a result of any of
the changes described in Section 6.14(a) of the Credit Agreement. If any Pledgor
fails to provide information to the Collateral Agent about such changes on a
timely basis, the Collateral Agent shall not be liable or responsible to any
party for any failure to maintain a perfected security interest in such
Pledgor’s property constituting Pledged Collateral, for which the Collateral
Agent needed to have information relating to such changes. The Collateral Agent
shall have no duty to inquire about such changes if any Pledgor does not inform
the Collateral Agent of such changes, the parties acknowledging and agreeing
that it would not be feasible or practical for the Collateral Agent to search
for information on such changes if such information is not provided by any
Pledgor.

 

SECTION 4.6. Location of Inventory and Equipment. It shall not move any
Equipment or Inventory with an aggregate value in excess of $250,000 to any
location, other than any location that is listed in the relevant Schedules to
the Perfection Certificate, unless it shall have given the Collateral Agent not
less than 30 days’ prior written notice (in the form of an Officers’
Certificate) of its intention so to do, clearly describing such new location and
providing such other information in connection therewith as the Collateral Agent
may request; provided that in no event shall any Equipment or Inventory be moved
to any location outside of the continental United States.

 

SECTION 4.7. Due Authorization and Issuance. All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable.

 

SECTION 4.8. Consents, etc. In the event that the Collateral Agent desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other person therefor, then,
upon the reasonable request of the Collateral Agent, such Pledgor agrees to use
its best efforts to assist and aid the Collateral Agent to obtain as soon as
practicable any necessary approvals or consents for the exercise of any such
remedies, rights and powers.

 

SECTION 4.9. Pledged Collateral. All information set forth herein, including the
schedules hereto, and all information contained in any documents, schedules and
lists heretofore delivered to any Secured Party, including the Perfection
Certificate and the schedules thereto, in connection with this Agreement, in
each case, relating to the Pledged Collateral, is accurate and complete in all
material respects. The Pledged Collateral described on the schedules to the
Perfection Certificate constitutes all of the property of such type of Pledged
Collateral owned or held by the Pledgors.

 

SECTION 4.10. Insurance. In the event that the proceeds of any insurance claim
are paid to any Pledgor after the Collateral Agent has exercised its right to
foreclose after an Event of Default, such Net Cash Proceeds shall be held in
trust for the benefit of the Collateral Agent and immediately after receipt
thereof shall be paid to the Collateral Agent for application in accordance with
the Credit Agreement.

 

-19-



--------------------------------------------------------------------------------

ARTICLE V

 

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

 

SECTION 5.1. Pledge of Additional Securities Collateral. Each Pledgor shall,
upon obtaining any Pledged Securities or Intercompany Notes of any person,
accept the same in trust for the benefit of the Collateral Agent and by the
applicable date specified in Section 6.12 of the Credit Agreement deliver to the
Collateral Agent a pledge amendment, duly executed by such Pledgor, in
substantially the form of Exhibit 2 hereto (each, a “Pledge Amendment”), and the
certificates and other documents required under Section 3.1 and Section 3.2
hereof in respect of the additional Pledged Securities or Intercompany Notes
which are to be pledged pursuant to this Agreement, and confirming the
attachment of the Lien hereby created on and in respect of such additional
Pledged Securities or Intercompany Notes. Each Pledgor hereby authorizes the
Collateral Agent to attach each Pledge Amendment to this Agreement and agrees
that all Pledged Securities or Intercompany Notes listed on any Pledge Amendment
delivered to the Collateral Agent shall for all purposes hereunder be considered
Pledged Collateral.

 

SECTION 5.2. Voting Rights; Distributions; etc.

 

(a) So long as no Event of Default shall have occurred and be continuing:

 

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Secured Obligations; provided,
however, that no Pledgor shall in any event exercise such rights in any manner
which would reasonably be expected to have a Material Adverse Effect.

 

(ii) Each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Credit Agreement; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of securities shall be forthwith delivered to the Collateral Agent
to hold as Pledged Collateral and shall, if received by any Pledgor, be received
in trust for the benefit of the Collateral Agent, be segregated from the other
property or funds of such Pledgor and be promptly (but in any event within five
days after receipt thereof) delivered to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

 

(b) So long as no Event of Default shall have occurred and be continuing, the
Collateral Agent shall be deemed without further action or formality to have
granted to each

 

-20-



--------------------------------------------------------------------------------

Pledgor all necessary consents relating to voting rights and shall,
if necessary, upon written request of any Pledgor and at the sole cost and
expense of the Pledgors, from time to time execute and deliver (or cause to be
executed and delivered) to such Pledgor all such instruments as such Pledgor may
reasonably request in order to permit such Pledgor to exercise the voting and
other rights which it is entitled to exercise pursuant to Section 5.2(a)(i)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 5.2(a)(ii) hereof.

 

(c) Upon the occurrence and during the continuance of any Event of Default:

 

(i) each Pledgor agrees not to exercise the voting and other consensual rights
it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i) hereof,
and that the Collateral Agent shall thereupon have the sole right to exercise
such voting and other consensual rights.

 

(ii) each Pledgor agrees not accept or to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii) and
all such distributions shall thereupon be delivered to the Collateral Agent,
which shall thereupon have the sole right to receive and hold as Pledged
Collateral such Distributions.

 

(d) Each Pledgor shall, at its sole cost and expense, from time to time execute
and deliver to the Collateral Agent appropriate instruments as the Collateral
Agent may request in order to permit the Collateral Agent to exercise the voting
and other rights which it may be entitled to exercise pursuant to
Section 5.2(a)(i) hereof and to receive all Distributions which it may be
entitled to receive under Section 5.2(a)(ii) hereof.

 

(e) All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other funds of such
Pledgor and shall immediately be paid over to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

 

SECTION 5.3. Defaults, etc. Such Pledgor is not in default in the payment of any
portion of any mandatory capital contribution, if any, required to be made under
any agreement to which such Pledgor is a party relating to the Pledged
Securities pledged by it, and such Pledgor is not in violation of any other
provisions of any such agreement to which such Pledgor is a party, or otherwise
in default or violation thereunder. No Securities Collateral pledged by such
Pledgor is subject to any defense, offset or counterclaim, nor have any of the
foregoing been asserted or alleged against such Pledgor by any person with
respect thereto, and as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Constitutive Documents
and certificates representing such Pledged Securities that have been delivered
to the Collateral Agent) which evidence any Pledged Securities of such Pledgor.

 

-21-



--------------------------------------------------------------------------------

SECTION 5.4. Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests.

 

(a) In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.

 

(b) In the case of each Pledgor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Pledgor hereby consents to the extent required by the applicable
Constitutive Document to the pledge by each other Pledgor, pursuant to the terms
hereof, of the Pledged Securities in such partnership, limited liability company
or other entity and, upon the occurrence and during the continuance of an Event
of Default, to the transfer of such Pledged Securities to the Collateral Agent
or its nominee and to the substitution of the Collateral Agent or its nominee as
a substituted partner, shareholder or member in such partnership, limited
liability company or other entity with all the rights, powers and duties of a
general partner, limited partner, shareholder or member, as the case may be.

 

ARTICLE VI

 

CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL

 

SECTION 6.1. Grant of Intellectual Property License. For the purpose of enabling
the Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under Article IX hereof at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Pledgor hereby grants to the Collateral Agent, to the extent
such Pledgor has the right to do so without breaching or violating any Contract,
law or regulation, without violations of any applicable Intellectual Property
License, an irrevocable, non-exclusive license to use, assign, license or
sublicense any of the Intellectual Property Collateral now owned or hereafter
acquired by such Pledgor, wherever the same may be located. Such license shall
include, during such circumstances, reasonable access to all media in which any
of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout hereof.

 

SECTION 6.2. Protection of Collateral Agent’s Security. On a continuing basis,
each Pledgor shall, at its sole cost and expense, (i) promptly following its
becoming aware thereof, notify the Collateral Agent of any adverse determination
in any proceeding or the institution of any proceeding in any federal, state or
local court or administrative body or in the United States Patent and Trademark
Office or the United States Copyright Office regarding any Material Intellectual
Property Collateral, such Pledgor’s right to register such Material Intellectual
Property Collateral or its right to keep and maintain such registration in full
force and effect, (ii) maintain all Material Intellectual Property Collateral in
a manner consistent with commercially reasonable judgment, not permit to lapse
or become abandoned any Material Intellectual

 

-22-



--------------------------------------------------------------------------------

Property Collateral, and not settle or compromise any pending or future
litigation or administrative proceeding with respect to any such Material
Intellectual Property Collateral, in any case except as shall be consistent with
commercially reasonable judgment, (iii) upon such Pledgor obtaining knowledge
thereof, promptly notify the Collateral Agent in writing of any event which may
be reasonably expected to materially and adversely affect the value or utility
of any Material Intellectual Property Collateral or the rights and remedies of
the Collateral Agent in relation thereto including a levy or threat of levy or
any legal process against any Material Intellectual Property Collateral,
(iv) not license any Intellectual Property Collateral other than licenses
entered into by such Pledgor in, or incidental to, the ordinary course of
business or otherwise in such Pledgor’s commercially reasonable judgment, or
amend or permit the amendment of any of the licenses without the consent of the
Collateral Agent, except in a manner consistent with such Pledgor’s commercially
reasonable judgment and that would not materially impair the value of any
Material Intellectual Property Collateral or the Lien on and security interest
in any Material Intellectual Property Collateral created therein hereby,
(v) diligently keep reasonable records respecting all Intellectual Property
Collateral consistent with such Pledgor’s past practices with respect to such
records and (vi) furnish to the Collateral Agent from time to time upon the
Collateral Agent’s reasonable request therefor reasonably detailed statements
and amended schedules further identifying and describing the Intellectual
Property Collateral and such other materials evidencing or reports pertaining to
any Intellectual Property Collateral as the Collateral Agent may from time to
time reasonably request.

 

SECTION 6.3. After-Acquired Property. If any Pledgor shall at any time after the
date hereof (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, the
provisions hereof shall automatically apply thereto and any such item enumerated
in the preceding clause (i) or (ii) shall automatically constitute Intellectual
Property Collateral as if such would have constituted Intellectual Property
Collateral at the time of execution hereof and be subject to the Lien and
security interest created by this Agreement without further action by any party.
Each Pledgor shall promptly provide to the Collateral Agent written notice of
any of the foregoing with respect to any additional Material Intellectual
Property, and confirm the attachment of the Lien and security interest created
by this Agreement to any rights described in clauses (i) and (ii) above by
execution of an instrument in form reasonably acceptable to the Collateral Agent
and the filing of any instruments or statements as shall be reasonably necessary
to create, preserve, protect or perfect the Collateral Agent’s security interest
in such Intellectual Property Collateral. Further, each Pledgor authorizes the
Collateral Agent to modify this Agreement by amending Schedules 12(a) and 12(b)
to the Perfection Certificate to include any Intellectual Property Collateral of
such Pledgor acquired or arising after the date hereof.

 

SECTION 6.4. Litigation. Unless there shall occur and be continuing any Event of
Default, each Pledgor shall have the right (exercisable in such Pledgor’s
commercially reasonable judgment) to commence and prosecute in its own name, as
the party in interest, for its own benefit and at the sole cost and expense of
the Pledgors, such applications for protection of

 

-23-



--------------------------------------------------------------------------------

the Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default and the exercise of the Collateral Agent of its remedies pursuant to
Article IX hereof with respect to the Pledged Collateral, the Collateral Agent
shall have the right but shall in no way be obligated to file applications for
protection of the Intellectual Property Collateral and/or bring suit in the name
of any Pledgor, the Collateral Agent or the Secured Parties to enforce the
Pledgor’s rights in any Material Intellectual Property Collateral and any
license thereunder. In the event of such suit, each Pledgor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all reasonable documents requested by the Collateral Agent in
aid of such enforcement and the Pledgors shall promptly reimburse and indemnify
the Collateral Agent for all costs and expenses reasonably incurred by the
Collateral Agent in the exercise of its rights under this Section 6.4 in
accordance with Section 11.5 of the Credit Agreement. In the event that the
Collateral Agent shall elect not to bring suit to enforce the Pledgor’s rights
in any Material Intellectual Property Collateral, each Pledgor agrees, at the
reasonable written request of the Collateral Agent, to take all commercially
reasonable actions necessary, whether by suit, proceeding or other action, to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value of or other damage to any Material Intellectual Property
Collateral by any person.

 

ARTICLE VII

 

CERTAIN PROVISIONS CONCERNING RECEIVABLES

 

SECTION 7.1. Maintenance of Records. Each Pledgor shall keep and maintain at its
own cost and expense complete records of each Receivable, in a manner consistent
with prudent business practice, including records of all payments received, all
credits granted thereon, all merchandise returned and all other documentation
relating thereto. Each Pledgor shall, at such Pledgor’s sole cost and expense,
upon the Collateral Agent’s demand made at any time after the occurrence and
during the continuance of any Event of Default, deliver all tangible evidence of
Receivables, including all documents evidencing Receivables and any books and
records relating thereto to the Collateral Agent or to its representatives
(copies of which evidence and books and records may be retained by such
Pledgor). Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent may transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Receivables to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Receivables or
the Collateral Agent’s security interest therein without the consent of any
Pledgor provided that such person agrees to confidentiality provisions
substantially similar to those set forth in Section 11.15 of the Credit
Agreement.

 

SECTION 7.2. Legend. Each Pledgor shall legend, at the request of the Collateral
Agent and in form and manner satisfactory to the Collateral Agent, the
Receivables and the other books, records and documents of such Pledgor
evidencing or pertaining to the Receivables

 

-24-



--------------------------------------------------------------------------------

with an appropriate reference to the fact that the Receivables have been
assigned to the Collateral Agent for the benefit of the Secured Parties and that
the Collateral Agent has a security interest therein.

 

SECTION 7.3. Modification of Terms, etc. No Pledgor shall rescind or cancel any
obligations evidenced by any Receivable or modify any term thereof or make any
adjustment with respect thereto except in the ordinary course of business
consistent with prudent business practice, or extend or renew any such
obligations except in the ordinary course of business consistent with prudent
business practice or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Receivable or interest therein except in
the ordinary course of business consistent with prudent business practice
without the prior written consent of the Collateral Agent. Each Pledgor shall
timely fulfill all obligations on its part to be fulfilled under or in
connection with the Receivables except to the extent such Pledgor determines
such action is not appropriate or advisable consistent with prudent business
practice in the ordinary course of business.

 

SECTION 7.4. Collection. Each Pledgor shall cause to be collected from the
Account Debtor of each of the Receivables, as and when due in the ordinary
course of business and consistent with prudent business practice (including
Receivables that are delinquent, such Receivables to be collected in accordance
with generally accepted commercial collection procedures), any and all amounts
owing under or on account of such Receivable, and apply forthwith upon receipt
thereof all such amounts as are so collected to the outstanding balance of such
Receivable, except that any Pledgor may, with respect to a Receivable, allow in
the ordinary course of business (i) a refund or credit due as a result of
returned or damaged or defective merchandise and (ii) such extensions of time to
pay amounts due in respect of Receivables and such other modifications of
payment terms or settlements in respect of Receivables as shall be commercially
reasonable in the circumstances, all in accordance with such Pledgor’s ordinary
course of business consistent with its collection practices as in effect from
time to time. The costs and expenses (including attorneys’ fees) of collection,
in any case, whether incurred by any Pledgor, the Collateral Agent or any
Secured Party, shall be paid by the Pledgors.

 

ARTICLE VIII

 

TRANSFERS

 

SECTION 8.1. Transfers of Pledged Collateral. No Pledgor shall sell, convey,
assign or otherwise dispose of, or grant any option with respect to, any of the
Pledged Collateral pledged by it hereunder except as expressly permitted by the
Credit Agreement.

 

-25-



--------------------------------------------------------------------------------

ARTICLE IX

 

REMEDIES

 

SECTION 9.1. Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Collateral Agent may from time to time exercise in respect
of the Pledged Collateral, in addition to the other rights and remedies provided
for herein or otherwise available to it, the following remedies:

 

(i) To the fullest extent permitted by applicable law, personally, or by agents
or attorneys, immediately take possession of the Pledged Collateral or any part
thereof, from any Pledgor or any other person who then has possession of any
part thereof with or without notice or process of law, and for that purpose may
enter upon any Pledgor’s premises where any of the Pledged Collateral is
located, remove such Pledged Collateral, remain present at such premises to
receive copies of all communications and remittances relating to the Pledged
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Pledgor;

 

(ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Collateral Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of the Collateral Agent and shall promptly (but in no
event later than one (1) Business Day after receipt thereof) pay such amounts to
the Collateral Agent;

 

(iii) Subject to Section 6.1, sell, assign, grant a license to use or otherwise
liquidate, or direct any Pledgor to sell, assign, grant a license to use or
otherwise liquidate, any and all investments made in whole or in part with the
Pledged Collateral or any part thereof, and take possession of the proceeds of
any such sale, assignment, license or liquidation;

 

(iv) Take possession of the Pledged Collateral or any part thereof, by directing
any Pledgor in writing to deliver the same to the Collateral Agent at any place
or places so designated by the Collateral Agent, in which event such Pledgor
shall at its own expense: (A) forthwith cause the same to be moved to the place
or places designated by the Collateral Agent and therewith delivered to the
Collateral Agent, (B) store and keep any Pledged Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated

 

-26-



--------------------------------------------------------------------------------

plated in this Section 9.1(iv) is of the essence hereof. Upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by any Pledgor of such obligation;

 

(v) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Secured Obligations as provided in
Article X hereof;

 

(vi) Retain and apply the Distributions to the Secured Obligations as provided
in Article X hereof;

 

(vii) Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Pledged
Collateral; and

 

(viii) Subject to Section 6.1, exercise all the rights and remedies of a secured
party on default under the UCC, and the Collateral Agent may also in its sole
discretion, without notice except as specified in Section 9.2 hereof, sell,
assign or grant a license to use the Pledged Collateral or any part thereof in
one or more parcels at public or private sale, at any exchange, broker’s board
or at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, and at such price or prices and upon such other terms as
the Collateral Agent may deem commercially reasonable. The Collateral Agent or
any other Secured Party or any of their respective Affiliates may be the
purchaser, licensee, assignee or recipient of the Pledged Collateral or any part
thereof at any such public sale, and to the fullest extent permitted by
applicable law, private sale and shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Pledged Collateral sold, assigned or licensed at such sale, to use and apply
any of the Secured Obligations owed to such person as a credit on account of the
purchase price of the Pledged Collateral or any part thereof payable by such
person at such sale. Each purchaser, assignee, licensee or recipient at any such
sale shall acquire the property sold, assigned or licensed absolutely free from
any claim or right on the part of any Pledgor, and each Pledgor hereby waives,
to the fullest extent permitted by law, all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. The Collateral Agent shall
not be obligated to make any sale of the Pledged Collateral or any part thereof
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Pledgor hereby waives, to the
fullest extent permitted by law, any claims against the Collateral Agent arising
by reason of the fact that the price at which the Pledged Collateral or any part
thereof may have been sold, assigned or licensed at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Pledged Collateral to more than one offeree.

 

SECTION 9.2. Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Pledged Collateral or any part
thereof shall be

 

-27-



--------------------------------------------------------------------------------

required by law, ten (10) days’ prior notice to such Pledgor of the time and
place of any public sale or of the time after which any private sale or other
intended disposition is to take place shall be commercially reasonable
notification of such matters. No notification need be given to any Pledgor if it
has signed, after the occurrence of an Event of Default, a statement renouncing
or modifying any right to notification of sale or other intended disposition.

 

SECTION 9.3. Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Pledged Collateral or any part thereof, including any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Pledgor would otherwise have under law, and each Pledgor
hereby further waives, to the fullest extent permitted by applicable law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law. The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article IX in the absence of gross negligence or willful misconduct on the
part of the Collateral Agent. Any sale of, or the grant of options to purchase,
or any other realization upon, any Pledged Collateral shall operate to divest
all right, title, interest, claim and demand, either at law or in equity, of the
applicable Pledgor therein and thereto, and shall be a perpetual bar both at law
and in equity against such Pledgor and against any and all persons claiming or
attempting to claim the Pledged Collateral so sold, optioned or realized upon,
or any part thereof, from, through or under such Pledgor.

 

SECTION 9.4. Certain Sales of Pledged Collateral.

 

(a) Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Pledged Collateral, to limit purchasers to those who meet the requirements of
such Governmental Authority. Each Pledgor acknowledges that any such sales may
be at prices and on terms less favorable to the Collateral Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall not be deemed to
have not been made in a commercially reasonable manner solely because it was
conducted as a private sale and that, except as may be required by applicable
law, the Collateral Agent shall have no obligation to engage in public sales.

 

(b) Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act of 1933, as amended (the “Securities Act”), and applicable
state securities laws, the Collateral Agent may be compelled, with respect to
any sale of all or any part of the Securities Collateral and Investment
Property, to limit purchasers to persons who will agree, among other things, to
acquire such Securities Collateral or Investment Property for their own account,
for investment and not with a view to the distribution or resale thereof. Each
Pledgor acknowledges that any such private sales may be at prices and on terms
less favorable to the Collateral Agent than those obtainable through a public
sale without such restrictions (including a

 

-28-



--------------------------------------------------------------------------------

public offering made pursuant to a registration statement under the Securities
Act), and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have not been made in a commercially reasonable manner
solely because it was conducted as a private sale, and that the Collateral Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Securities Collateral or Investment Property for the period of
time necessary to permit the issuer thereof to register it for a form of public
sale requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would agree to do so.

 

(c) Notwithstanding the foregoing, each Pledgor shall, upon the occurrence and
during the continuance of any Event of Default, at the reasonable request of the
Collateral Agent, for the benefit of the Collateral Agent, cause any
registration, qualification statement or application under or compliance with
any Federal or state securities law or laws to be prepared and filed with
respect to all or any part of the Securities Collateral as soon as practicable
and at the sole cost and expense of the Pledgors. Each Pledgor will use its
commercially reasonable efforts to cause such registration to be effected (and
be kept effective) and will use its commercially reasonable efforts to cause
such qualification and compliance to be effected (and be kept effective) as may
be so requested and as would permit or facilitate the sale and distribution of
such Securities Collateral including registration under the Securities Act (or
any similar statute then in effect), appropriate qualifications under applicable
blue sky or other state securities laws and appropriate compliance with all
other requirements of any Governmental Authority. Each Pledgor shall use its
commercially reasonable efforts to cause the Collateral Agent to be kept advised
in writing as to the progress of each such registration, qualification or
compliance and as to the completion thereof, shall furnish to the Collateral
Agent such number of prospectuses, offering circulars or other documents
incident thereto as the Collateral Agent from time to time may request, and
shall indemnify and shall cause the issuer of the Securities Collateral to
indemnify the Collateral Agent and all others participating in the distribution
of such Securities Collateral against all claims, losses, damages and
liabilities caused by any untrue statement (or alleged untrue statement) of a
material fact contained therein (or in any related registration statement,
notification or the like) or by any omission (or alleged omission) to state
therein (or in any related registration statement, notification or the like) a
material fact required to be stated therein or necessary to make the statements
therein not misleading other than any such statement or omission made in
reliance on, and in conformity with, written information provided to such
Pledgor by Collateral Agent or any other participant in the distribution for
inclusion therein.

 

(d) If the Collateral Agent determines to exercise its right to sell any or all
of the Securities Collateral or Investment Property, upon written request, the
applicable Pledgor shall from time to time furnish to the Collateral Agent all
such information as the Collateral Agent may request in order to determine the
number of securities included in the Securities Collateral or Investment
Property which may be sold by the Collateral Agent as exempt transactions under
the Securities Act and the rules of the SEC thereunder, as the same are from
time to time in effect.

 

(e) Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 9.4 will cause irreparable injury to the Collateral Agent and
the other Secured

 

-29-



--------------------------------------------------------------------------------

cured Parties, that the Collateral Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 9.4 shall be specifically
enforceable against such Pledgor, and such Pledgor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing.

 

SECTION 9.5. No Waiver; Cumulative Remedies.

 

(a) No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.

 

(b) In the event that the Collateral Agent shall have instituted any proceeding
to enforce any right, power, privilege or remedy under this Agreement or any
other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Pledgors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Pledged Collateral, and all rights, remedies, privileges and powers of
the Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.

 

SECTION 9.6. Certain Additional Actions Regarding Intellectual Property. If any
Event of Default shall have occurred and be continuing, upon the written demand
of the Collateral Agent, each Pledgor shall execute and deliver to the
Collateral Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and Goodwill and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof. Within
five (5) Business Days of written notice thereafter from the Collateral Agent,
each Pledgor shall make available to the Collateral Agent, to the extent within
such Pledgor’s power and authority, such personnel in such Pledgor’s employ on
the date of the Event of Default as the Collateral Agent may reasonably
designate to permit such Pledgor to continue, directly or indirectly, to
produce, advertise and sell the products and services sold by such Pledgor under
the registered Patents, Trademarks and/or Copyrights, and such persons shall be
available to perform their prior functions on the Collateral Agent’s behalf.

 

-30-



--------------------------------------------------------------------------------

ARTICLE X

 

APPLICATION OF PROCEEDS

 

SECTION10.1 Application of Proceeds. The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Pledged Collateral pursuant to the exercise by the Collateral
Agent of its remedies shall be applied, together with any other sums then held
by the Collateral Agent pursuant to this Agreement, in accordance with the
Credit Agreement.

 

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.1. Concerning Collateral Agent.

 

(a) The Collateral Agent has been appointed as collateral agent pursuant to the
Credit Agreement. The actions of the Collateral Agent hereunder are subject to
the provisions of the Credit Agreement. The Collateral Agent shall have the
right hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking action (including the
release or substitution of the Pledged Collateral), in accordance with this
Agreement and the Credit Agreement. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be liable for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. The Collateral Agent may resign and a successor Collateral Agent
may be appointed in the manner provided in the Credit Agreement. Upon the
acceptance of any appointment as the Collateral Agent by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement, and the retiring Collateral Agent shall
thereupon be discharged from its duties and obligations under this Agreement.
After any retiring Collateral Agent’s resignation, the provisions hereof shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Agreement while it was the Collateral Agent.

 

(b) The Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equivalent to that which
the Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Collateral Agent nor any of the Secured Parties shall have responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Securities
Collateral, whether or not the Collateral Agent or any other Secured Party has
or is deemed to have knowledge of such matters or (ii) taking any necessary
steps to preserve rights against any person with respect to any Pledged
Collateral.

 

-31-



--------------------------------------------------------------------------------

(c) The Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

 

(d) If any item of Pledged Collateral also constitutes collateral granted to the
Collateral Agent under any other deed of trust, mortgage, security agreement,
pledge or instrument of any type, in the event of any conflict between the
provisions hereof and the provisions of such other deed of trust, mortgage,
security agreement, pledge or instrument of any type in respect of such
collateral, the Collateral Agent, in its sole discretion, shall select which
provision or provisions shall control.

 

SECTION 11.2. Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies hereunder, (ii) pay and discharge any
taxes, assessments and special assessments, levies, fees and governmental
charges imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Pledged Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay
or perform any obligations of such Pledgor under any Pledged Collateral) or if
any representation or warranty on the part of any Pledgor contained herein shall
be breached, the Collateral Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend funds for
such purpose; provided, however, that (a) in the case of clauses (ii) and
(iv) the Collateral Agent shall not make such payment or discharge any Lien
arising out of any tax, assessment, charge or claim that is being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained in accordance with GAAP, unless and until such Lien attaches to
such Pledgor’s property and becomes enforceable against such Pledgor’s other
creditors and subjects the property to a substantial risk of forfeiture and
(b) the Collateral Agent shall in no event be bound to inquire into the validity
of any tax, Lien, imposition or other obligation which such Pledgor fails to pay
or perform as and when required hereby and which such Pledgor does not contest
in accordance with the provisions of the Credit Agreement. Any and all amounts
so expended by the Collateral Agent shall be paid by the Pledgors in accordance
with the provisions of Section 11.5 of the Credit Agreement. Neither the
provisions of this Section 11.2 nor any action taken by the Collateral Agent
pursuant to the provisions of this Section 11.2 shall prevent any such failure
to observe any covenant contained in this Agreement nor any breach of
representation or warranty from constituting an Event of Default. Each Pledgor
hereby appoints the Collateral Agent its attorney-in-fact, with full power and
authority in the place and stead of such Pledgor and in the name of such
Pledgor, or otherwise, from time to time in the Collateral Agent’s discretion to
take any action and to execute any instrument consistent with the terms of the
Credit Agreement, this Agreement and the other Security Documents which the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof (but the Collateral Agent shall not be obligated to and shall have no
liability to such Pledgor or any third

 

-32-



--------------------------------------------------------------------------------

party for failure to so do or take action). The foregoing grant of authority is
a power of attorney coupled with an interest and such appointment shall be
irrevocable for the term hereof. Each Pledgor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof.

 

SECTION 11.3. Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns. No other
persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Credit Agreement and, in the case of a
Secured Party that is a party to a Specified Swap Agreement or Operating
Indebtedness Agreement, such Specified Swap Agreement or Operating Indebtedness
Agreement.

 

SECTION 11.4. Termination; Release. (a) When all the Secured Obligations have
been paid in full (other than inchoate indemnification and cost reimbursement
obligations not then due) and the Commitments of the Lenders to make any Loan or
to issue any Letter of Credit under the Credit Agreement shall have expired or
been sooner terminated and all Letters of Credit have been terminated or cash
collateralized in accordance with the provisions of the Credit Agreement, this
Agreement shall terminate. Upon termination of this Agreement the Pledged
Collateral shall be released from the Lien of this Agreement and upon the sale
by any Pledgor of any Pledged Collateral in accordance with Section 7.5 of the
Credit Agreement, such Pledged Collateral shall be released from the Lien of
this Agreement. Upon such release or any release of Pledged Collateral or any
part thereof in accordance with the provisions of the Credit Agreement, the
Collateral Agent shall, upon the request and at the sole cost and expense of the
Pledgors, assign, transfer and deliver to Pledgor, against receipt and without
recourse to or warranty by the Collateral Agent except as to the fact that the
Collateral Agent has not encumbered the released assets, such of the Pledged
Collateral or any part thereof to be released (in the case of a release) as may
be in possession of the Collateral Agent and as shall not have been sold or
otherwise applied pursuant to the terms hereof, and, with respect to any other
Pledged Collateral, proper documents and instruments (including UCC-3
termination financing statements or releases) acknowledging the termination
hereof or the release of such Pledged Collateral, as the case may be.

 

(b) Notwithstanding Section 2.1, in connection with the granting of a Lien
permitted by Section 7.1(d) of the Credit Agreement in any Real Property or
Equipment owned by a Pledgor or with the disposition of Receivables Assets of a
Pledgor permitted by Section 7.5(i) of the Credit Agreement pursuant to a
Permitted Receivables Financing, the Collateral Agent shall, at such Pledgor’s
request if required by the lender or lessor providing Debt to be secured by such
Lien or such Receivables Assets, as applicable, at such Pledgor’s expense,
execute

 

-33-



--------------------------------------------------------------------------------

and deliver such documents as such Pledgor shall reasonably request to evidence
the release of such item or items of Pledged Collateral from the Lien of this
Agreement; provided, however, that such Pledgor shall have delivered to the
Collateral Agent, at least three Business Days prior to the date of the proposed
realease, a written request decribing the items of Collateral, together with a
form of release for execution by the Collateral Agent, and a certificate of the
chief financial officer of such Pledgor to the effect that the transaction is in
compliance with the Credit Agreement and as to such other matters as the
Collateral Agent may reasonably request.

 

SECTION 11.5. Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Collateral Agent. Any amendment, modification or supplement of
or to any provision hereof, any waiver of any provision hereof and any consent
to any departure by any Pledgor from the terms of any provision hereof in each
case shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement or any other document evidencing the Secured Obligations, no
notice to or demand on any Pledgor in any case shall entitle any Pledgor to any
other or further notice or demand in similar or other circumstances.

 

SECTION 11.6. Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Collateral Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6.

 

SECTION 11.7. Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial. Sections 11.10 , 11.11 and 11.12 of the Credit Agreement
are incorporated herein, mutatis mutandis, as if a part hereof.

 

SECTION 11.8. Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

 

SECTION 11.9. Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement.

 

-34-



--------------------------------------------------------------------------------

SECTION 11.10. Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

 

SECTION 11.11. No Credit for Payment of Taxes or Imposition. Such Pledgor shall
not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Pledged
Collateral or any part thereof.

 

SECTION 11.12. No Claims Against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.

 

SECTION 11.13. No Release. Nothing set forth in this Agreement or any other Loan
Document, nor the exercise by the Collateral Agent of any of the rights or
remedies hereunder, shall relieve any Pledgor from the performance of any term,
covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Pledged Collateral or from any
liability to any person under or in respect of any of the Pledged Collateral or
shall impose any obligation on the Collateral Agent or any other Secured Party
to perform or observe any such term, covenant, condition or agreement on such
Pledgor’s part to be so performed or observed or shall impose any liability on
the Collateral Agent or any other Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Credit
Agreement or the other Loan Documents, or under or in respect of the Pledged
Collateral or made in connection herewith or therewith. Anything herein to the
contrary notwithstanding, neither the Collateral Agent nor any other Secured
Party shall have any obligation or liability under any contracts, agreements and
other documents included in the Pledged Collateral by reason of this Agreement,
nor shall the Collateral Agent or any other Secured Party be obligated to
perform any of the obligations or duties of any Pledgor thereunder or to take
any action to collect or enforce any such contract, agreement or other document
included in the Pledged Collateral hereunder. The obligations of each Pledgor
contained in this Section 11.13 shall survive the termination hereof and the
discharge of such Pledgor’s other obligations under this Agreement, the Credit
Agreement and the other Loan Documents.

 

SECTION 11.14. Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

 

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

 

-35-



--------------------------------------------------------------------------------

(ii) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any Specified Swap Agreement, any Operating Indebtedness
Agreement or any other agreement or instrument relating thereto;

 

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document, any Specified Swap Agreement, any Operating Indebtedness Agreement or
any other agreement or instrument relating thereto;

 

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

 

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any other Loan
Document, any Specified Swap Agreement or any Operating Indebtedness Agreement
except as specifically set forth in a waiver granted pursuant to the provisions
of Section 11.5 hereof; or

 

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

-36-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

DAVITA INC. /s/ H.W. Guy Seay H.W. Guy Seay Vice President

 

PLEDGORS /s/ H.W. Guy Seay H.W. Guy Seay Vice President of (i) Physicians
Management, LLC, (ii) each of the Guarantors set forth on Appendix A hereto that
is a corporation, (iii) the sole or managing member of each of the Guarantors
set forth on Appendix A hereto that is a limited liability company and (iv) a
general partner of each of the Guarantors set forth on Appendix A hereto that is
a limited partnership or a general partnership.

 



--------------------------------------------------------------------------------

Appendix A

 

Guarantors

 

Astro, Hobby, West Mt. Renal Care Limited Partnership

Bay Area Dialysis Partnership

Beverly Hills Dialysis Partnership

Carroll County Dialysis Facility, Inc.

Continental Dialysis Centers, Inc.

Continental Dialysis Center of Springfield-Fairfax, Inc.

DaVita - West, LLC

DaVita Nephrology Associates of Utah, L.L.C.

Dialysis Centers of Abilene, L.P.

Dialysis Specialists of Dallas, Inc.

Downriver Centers, Inc

East End Dialysis Center, Inc.

Eastmont Dialysis Partnership

Elberton Dialysis Facility, Inc.

Flamingo Park Kidney Center, Inc.

Houston Kidney Center/Total Renal Care Integrated Service Network Limited
Partnership

Kidney Care Rx, Inc.

Kidney Care Services, LLC

Lincoln Park Dialysis Services, Inc.

Mason-Dixon Dialysis Facilities, Inc.

Mid-City New Orleans Dialysis Partnership, LLC

Nephrology Medical Associates of Georgia, LLC

North Atlanta Dialysis Center, LLC

Ontario Dialysis Center, LLC

Open Access Sonography, Inc.

Orange Dialysis, LLC

Pacific Coast Dialysis Center

PDI Holdings, Inc.

PDI Supply, Inc.

Peninsula Dialysis Center, Inc.

Physicians Dialysis Acquisitions, Inc.

Physicians Dialysis Ventures, Inc.

Physicians Dialysis, Inc.

Renal Life Link, Inc.

Renal Treatment Centers - California, Inc.

Renal Treatment Centers - Hawaii, Inc.

Renal Treatment Centers - Illinois, Inc.

Renal Treatment Centers, Inc.

Renal Treatment Centers - Mid-Atlantic, Inc.

Renal Treatment Centers - Northeast, Inc.

Renal Treatment Centers - Southeast, L.P.

Renal Treatment Centers - West, Inc.

Riverside County Home PD Program, LLC

RMS DM, LLC

RTC Holdings, Inc.

RTC - Texas Acquisition, Inc.

RTC TN, Inc.

Sierra Rose Dialysis Center, LLC

South Shore Dialysis Center, L.P.

Southeast Florida Dialysis, LLC

Southwest Atlanta Dialysis Centers, LLC

Spokane Dialysis, LLC

Total Acute Kidney Care, Inc.

Total Renal Care/Eaton Canyon Dialysis Center Partnership

Total Renal Care, Inc.

Total Renal Care of Colorado, Inc.

TRC of New York, Inc.

 



--------------------------------------------------------------------------------

Total Renal Care of Utah, L.L.C.

Total Renal Care/Peralta Renal Center Partnership

Total Renal Care/Piedmont Dialysis Partnership

Total Renal Care Texas Limited Partnership

Total Renal Laboratories, Inc.

Total Renal Research, Inc.

TRC - Indiana, LLC

TRC West, Inc.

Tri-City Dialysis Center, Inc.

Gambro Healthcare, Inc.

Dialysis Holdings, Inc.

Gambro Healthcare Laboratory Services, Inc.

Gambro Nephrology Partners, Inc.

Gambro Healthcare of Pennsylvania, Inc.

Gambro Healthcare of Maryland, Inc.

Gambro Healthcare of Massachusetts, Inc.

Gambro of New York, Inc.

Gambro Supply Corp.

Neptune Artificial Kidney Center, LLC

Freehold Artificial Kidney Center, LLC

Gambro Nephrology Services, Inc.

Gambro Healthcare Nephrology Partners, Inc.

Gambro Healthcare Renal Care, Inc.

Gambro Healthcare Procurement Services, Inc.

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent By:  

/s/ Bruce Bordon

--------------------------------------------------------------------------------

Name:   Bruce Bordon Title:   Vice President

 